Citation Nr: 0733764	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran has experienced a continuity of the symptoms of 
tinnitus since service.


CONCLUSION OF LAW

Tinnitus was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran seeks service connection for tinnitus, which he 
contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The medical evidence establishes that the veteran has a 
current diagnosis of tinnitus.  See private medical 
statement, dated in August 2005.  In his hearing before the 
undersigned, the veteran testified as to the symptoms that he 
experienced in service.  In particular, the veteran reported 
two incidents during basic training in which a grenade 
exploded in close proximity to his person, each causing a 
ringing noise in his ears that lasted several hours.  He also 
reported that while he was stationed with the Artillery 
Group, he was on the Rifle Team, so that he was continually 
exposed to artillery and gunfire without hearing protection, 
and frequently left the range with ringing in his ears.  He 
reported that as a medic while stationed in Chicago, he was 
exposed to significant siren noise while riding along with 
the ambulances.  

The veteran's testimony is competent to establish that he 
experienced tinnitus in service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons are 
competent to testify as to in-service experiences and 
symptoms).  It is also found to be credible.  From his 
original claim through his hearing testimony, the veteran has 
consistently conveyed the nature of his symptoms and their 
onset in service.  His DD Form 214 confirms that he served as 
a medic in the Army and was qualified as a marksman with his 
rifle.  An August 2004 statement from a fellow serviceman 
also corroborates the veteran's contentions, in that the 
gentleman expressed his recollection of being stationed with 
the veteran, and the veteran joking with him about the 
ringing in his head being a telephone call from God.  Thus, 
given the veteran's competent and credible testimony, the 
evidence adequately establishes that he had symptoms of 
tinnitus in service.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  In that regard, the veteran has 
testified that he recalled being told in service that the 
ringing in his ears which had become constant on the firing 
range during basic training was normal and that it would go 
away.  He further noted, however, that it, in fact, did not 
go away and that he had continued to experience the ringing 
ever since service.  He also testified as to his lack of 
significant post-service noise exposure.  He was a production 
plant manager for various companies, but did not work on the 
floor of any of the plants.  As confirmed by the August 2005 
doctor's statement, the veteran sought treatment in the 
1970's for the ringing; however, he accurately was told that 
there was no treatment available, so he sought no further 
medical advice on the subject.

Given the nature of the disability at issue, and particularly 
that it is a highly subjectively experienced disability 
without available treatment, the Board must rely on the 
testimony of the veteran as to its presence both in service 
and since.  As the veteran's testimony has been found to be 
both competent and credible on that matter, and as no 
intercurrent causes have been identified, the Board finds 
that there has been a continuity of the veteran's 
symptomatology since service; therefore, service connection 
for tinnitus is warranted.

As a final matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As discussed above, the Board 
finds that service connection for tinnitus is warranted; 
therefore, a full discussion of whether VA met these duties 
is not needed.  It is important to note, however, that the 
AOJ provided the veteran with notice regarding the initial 
disability rating and effective date elements of the claim in 
March 2006, consistent with current case law. 







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


